PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1964


JEFFERY A. MAYS, Administrator for the Estate of David Wayne Mays, deceased,

                   Plaintiff - Appellant,

             v.

SHERIFF RONALD N. SPRINKLE; DELBERT DUDDING; KENNY PARKER;
DANIEL R. FAULKNER; DEPUTY GOLLA; DEPUTY HONAKER;
LIEUTENANT T. BELCHER; DEPUTY M. C. PRILLAMAN; SERGEANT B. M.
BYERS,

                   Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:18-cv-00102-GEC)


Argued: October 27, 2020                                    Decided: March 30, 2021


Before GREGORY, Chief Judge, and DIAZ and RICHARDSON, Circuit Judges.


Reversed and remanded by published opinion. Judge Richardson wrote the opinion, in
which Chief Judge Gregory and Judge Diaz concurred.


ARGUED: Isaac Abraham McBeth, HALPERIN LAW CENTER, Glen Allen, Virginia,
for Appellant. Christopher S. Dadak, GUYNN WADDELL CARROLL & LOCKABY,
P.C., Salem, Virginia, for Appellees. ON BRIEF: Jonathan E. Halperin, Andrew
Lucchetti, HALPERIN LAW CENTER, Glen Allen, Virginia; Paul R. Thomson, III,
THOMSON LAW FIRM, PLLC, Roanoke, Virginia, for Appellant. Jim H. Guynn, Jr.,
GUYNN WADDELL CARROLL & LOCKABY, P.C., Salem, Virginia, for Appellees.
RICHARDSON, Circuit Judge:

       This suit stems from allegations of deliberate indifference to the medical needs of

David Mays. After Mays was arrested for public intoxication, he was placed in a cell at

the county jail to sober up. He was later found dead. His estate then sued the officers

involved. But the district court granted the officers’ motion to dismiss. We disagree. Mays

has alleged enough facts to plausibly state a claim for constitutionally inadequate medical

care for which the officers are not entitled to a dismissal based on qualified immunity at

this litigation stage. So we reverse.

I.     Background

       In 2016, a Botetourt County deputy found Mays asleep and slumped over the

steering wheel of his parked vehicle. Sitting next to Mays was a bag of prescription pills.

And, upon awaking, Mays claimed to have taken gabapentin and alprazolam. Slurring his

speech, Mays struggled to stand up and stay awake. On that night, he was charged with

profane swearing and public intoxication but was “released on his own recognizance, as he

was sober enough to leave under his own power.” J.A. 35.

       The next evening, Mays was again intoxicated in his vehicle. A 911 call reported

that Mays “had consumed alcohol and prescription narcotics and that he was extremely

intoxicated.” J.A. 35. 1 The caller asked for help getting Mays out of the truck and

requested medical care. Deputy Daniel Faulkner responded first. He saw Mays “sitting in



       1
         Mays’s First Amended Complaint alleges that his mother placed this 911 call, but
the parties have since agreed that a stranger made the call. In any event, the caller’s identity
does not bear on our decision.
                                               2
the cab of his pickup truck so intoxicated that he could hardly lift his head to

communicate.” Id. With bloodshot eyes, Mays mumbled and slurred his speech. Deputy

Faulkner escorted Mays to the back of the truck, where Mays held on to steady himself.

Mays eventually laid down in the bed of the truck even though it was full of water. Deputy

Faulkner noticed a bag in the truck containing bottles of prescription narcotics: gabapentin

and citalopram. The gabapentin had been prescribed three days earlier and was missing

ninety-one capsules. The citalopram was from almost three weeks earlier and was missing

all thirty capsules.

       With this information, Deputy Faulkner called the Commonwealth Attorney’s

Office to discuss potential charges. Based on that discussion, he arrested Mays for public

intoxication. Sergeant Steven Honaker arrived and helped Mays into a patrol car to go see

a magistrate judge. On the way, Mays passed out and began to snore, prompting Deputy

Faulkner to try to wake him. Mays only woke up when they arrived. But then he was

unable to get out of the car by himself. So Deputy Faulkner took Mays’s feet and placed

them on the ground.

       Once Mays was helped from the car, Deputy Michael Prillaman and Lieutenant

Travis Belcher walked Mays into the courtroom. There, Mays was unable to sit upright on

the bench, so Lieutenant Belcher directed him to “sit at the end of the bench and lean

against the wall to keep from falling over.” J.A. 37. After a brief hearing, the magistrate

judge ordered Mays held until he became sober.

       Sergeant Brandon Byers and Lieutenant Belcher took Mays to the county jail. Mays

required assistance removing his shoes, eyeglasses, and other personal effects before being

                                             3
put in a cell. At no point—from the 911 call to the door of his cell closing—did Mays

receive any medical attention.

       Several hours later, Lieutenant Belcher and Deputy Prillaman conducted a security

check and saw Mays lying on a sleeping mat on the floor of his cell. Roughly twenty

minutes later, Sergeant Byers again checked on Mays and realized Mays was unconscious.

He tried unsuccessfully to wake Mays before deputies performed CPR until emergency

medical personnel arrived. Mays died from acute hydrocodone, gabapentin, citalopram,

and alprazolam intoxication.

       Mays’s estate sued the officers. In Count II of the amended complaint, Mays

asserted the officers’ failure to provide medical care violated his rights under the Eighth

and Fourteenth Amendments. 2 The officers sought to dismiss this count under Rule

12(b)(6). The district court granted the motion: holding both that Mays failed to plead

enough facts to make out a deliberate-indifference-to-medical-care claim and that the

officers were entitled to qualified immunity.

       Mays timely appealed the dismissal of Count II, and we have jurisdiction. See 28

U.S.C. § 1291.




       2
        The suit was brought by Mays’s brother as administrator of Mays’s estate. Count
I of the amended complaint asserted a wrongful-death claim under Virginia state law.
Count III asserted a § 1983 claim for violating Mays’s rights under the Eighth and
Fourteenth Amendments against the officers’ supervisors for creating a policy that denied,
delayed, and withheld medical care. Mays appeals neither the dismissal of the supervisory
claim in Count III nor the decision to decline supplemental jurisdiction over the state-law
claim in Count I after Counts II and III were dismissed, see 28 U.S.C. § 1367(c)(3).
                                                4
II.    Discussion

       We review de novo the district court’s dismissal. Smith v. Smith, 589 F.3d 736, 738

(4th Cir. 2009). A Rule 12(b)(6) motion to dismiss tests only “the sufficiency of a

complaint.” Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). So the

district court must accept as true all well-pleaded allegations and draw all reasonable

factual inferences in plaintiff’s favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007). But

“legal conclusions” and “conclusory statements” will not suffice. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). To survive, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference

that defendant is liable for the misconduct alleged.” Id.

       To infer that the officers may be liable requires that they both (1) violated the

Constitution and (2) are not entitled to qualified immunity. We first discuss the legal

framework and then apply it under the motion-to-dismiss standard.

       A.     Legal framework

       Mays alleged that the denial of medical care violated both the Eighth Amendment’s

prohibition on cruel and unusual punishment and the Fourteenth Amendment’s Due

Process Clause. But since Mays was a “pretrial detainee and not a convicted prisoner,” the

Fourteenth Amendment, and not the Eighth Amendment, governs his claim. Martin v.

Gentile, 849 F.2d 863, 870 (4th Cir. 1988). As a pretrial detainee, Mays cannot be subject

to any form of “punishment.” Belcher v. Oliver, 898 F.2d 32, 34 (4th Cir. 1990). The

                                               5
“precise scope” of this Fourteenth Amendment right remains “unclear.” Martin, 849 F.2d

at 871. But a pretrial detainee makes out a violation at least where “he shows deliberate

indifference to serious medical needs” under cases interpreting the Eighth Amendment. Id.

(quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); see also id. (observing that “[t]he

due process rights of a pretrial detainee are at least as great as the eighth amendment

protections available to the convicted prisoner”). So even though Mays’s claim arises

under the Fourteenth Amendment, we have traditionally looked to Eighth Amendment

precedents in considering a Fourteenth Amendment claim of deliberate indifference to

serious medical needs.

       An Eighth Amendment claim for deliberate indifference to serious medical needs

includes objective and subjective elements. Jackson v. Lightsey, 775 F.3d 170, 178 (4th

Cir. 2014). The objective element requires a “serious” medical condition. Id. A medical

condition is objectively serious when it either is “diagnosed by a physician as mandating

treatment” or is “so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (quoting Iko

v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). And for the subjective element, the prison

official must have acted with a “sufficiently culpable state of mind.” Farmer v. Brennan,

511 U.S. 825, 834 (1994). The subjective state of mind required is that of “deliberate

indifference . . . ‘to inmate health or safety.’” Scinto, 841 F.3d at 225 (quoting Farmer,

511 U.S. at 834). And deliberate indifference requires that the official have “had actual

subjective knowledge of both the inmate’s serious medical condition and the excessive risk

posed by the official’s action or inaction.” Jackson, 775 F.3d at 178; Parrish ex. rel. Lee

                                             6
v. Cleveland, 372 F.3d 294, 302 (4th Cir. 2004) (“[D]eliberate indifference requires a

showing that the defendants . . . actually knew of and ignored a detainee’s serious need for

medical care.” (quoting Young v. City of Mount Ranier, 238 F.3d 567, 575–76 (4th Cir.

2001))).

       Mays now argues that the Supreme Court’s decision in Kingsley v. Hendrickson,

576 U.S. 389 (2015), altered this deliberate-indifference standard when applied to pretrial

detainees. Kingsley, he claims, requires turning the subjective element into a purely

objective one. 3 We need not resolve this argument as that standard would make no

difference here because of qualified immunity.

       “Qualified immunity shields federal and state officials from money damages unless

a plaintiff pleads facts showing (1) that the official violated a statutory or constitutional

right, and (2) that the right was ‘clearly established’ at the time of the challenged conduct.”

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). “To be clearly established, a right must be

sufficiently clear that every reasonable official would have understood that what he is doing

violates that right. In other words, existing precedent must have placed the statutory or

constitutional question beyond debate.” Reichle v. Howards, 566 U.S. 658, 664 (2012)

(cleaned up). That right must not be defined “at a high level of generality” but with

precision. City & Cnty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1775–76 (2015). And that


       3
         Mays’s response to the motion to dismiss agreed that his deliberate-indifference
claim had a subjective and objective component. J.A. 76–77. He did not argue, as he does
now, that Kingsley altered that standard. The district court identified the issue, noted that
the parties had not addressed it, and determined that Kingsley did not require applying a
standard different from what Mays sought. Only then did Mays seek to alter the judgment
under Rule 59(e) based on Kingsley. J.A. 106–10.
                                              7
precision requires looking to the law at the time of the conduct in question. Dist. of

Columbia v. Wesby, 138 S. Ct. 577, 589 (2018); al-Kidd, 563 U.S. at 741.

      On the night of Mays’s death, it was clearly established that “a pretrial detainee

ha[d] a right to be free from any form of punishment under the Due Process Clause of the

Fourteenth Amendment.”      Belcher, 898 F.2d at 34.      And that right required “that

government officials not be deliberately indifferent to any serious medical needs of the

detainee.” Id.; accord Martin, 849 F.2d at 871. At that time, our caselaw considered a

deliberate-indifference claim to require both an objectively serious medical condition and

subjective knowledge by a prison official of both the “serious medical condition and the

excessive risk posed by the official’s action or inaction.” Jackson, 775 F.3d at 178; see

also Brown v. Harris, 240 F.3d 383, 389 n.6 (4th Cir. 2001) (reiterating that “the same

‘deliberate indifference’ standard applies to both inmates and pretrial detainees”). The

clearly established inquiry asks whether “any reasonable official in the defendant’s shoes

would have understood that he was violating” then-existing law, including any then-

existing objective or subjective elements. Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018);

see also West v. Murphy, 771 F.3d 209, 214 (4th Cir. 2014); Kedra v. Schroeter, 876 F.3d

424, 432, 440, 444 (3d Cir. 2017); Quintana v. Santa Fe Cnty. Bd. of Comm’rs, 973 F.3d

1022, 1028 n.1, 1033 (10th Cir. 2020).

      We had not decided whether Kingsley’s excessive-force-claim rationale extended to

deliberate-indifference claims by the time Mays died. And we still have not. Both before

and after Mays’s death, we said a pretrial-detainee-medical-deliberate-indifference claim

required both an objectively serious medical condition and subjective knowledge of the

                                            8
condition and the excessive risk posed from inaction.          See Doe 4 ex rel. Lopez v.

Shenandoah Valley Juv. Ctr. Comm’n, 985 F.3d 327, 340 (4th Cir. 2021); Harris, 240 F.3d

at 388–89. 4   So regardless of Kingsley, qualified immunity turns on whether “any

reasonable official in the defendant’s shoes would have understood that he was violating”

that objective and subjective standard. Kisela, 138 S. Ct. at 1153. Without allegations that

plausibly satisfy both the objective and subjective elements, the officers would have a right

to dismissal based on qualified immunity. 5 Said another way, if the allegations show that


       4
          In the wake of Kingsley, the Second, Seventh, and Ninth Circuits adopted a
completely objective standard for pretrial-detainee-medical-deliberate-indifference claims
that requires showing that a reasonable officer would have recognized the serious medical
condition and appreciated the excessive risk to the detainee’s health. See Darnell v.
Pineiro, 849 F.3d 17, 35 (2d Cir. 2017); Miranda v. Cnty. of Lake, 900 F.3d 335, 352 (7th
Cir. 2018); Castro v. Cnty. of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc). The
Fifth, Eighth, and Eleventh Circuits cabined Kingsley to its facts—pretrial-detainee-
excessive-force claims—and continue to require subjective knowledge of the condition and
risk for pretrial-detainee-deliberate-indifference claims. Alderson v. Concordia Par. Corr.
Facility, 848 F.3d 415, 419 & n.4 (5th Cir. 2017); Whitney v. City of St. Louis, 887 F.3d
857, 860 n.4 (8th Cir. 2018); Dang ex rel. Dang v. Sheriff, Seminole Cnty., 871 F.3d 1272,
1279 n.2 (11th Cir. 2017). While we have not directly addressed the import of Kingsley,
we did recently state that a pretrial detainee’s claim of inadequate medical care requires
proof “(1) that the detainee had an objectively serious medical need; and (2) that the official
subjectively knew of the need and disregarded it.” Doe 4 ex rel. Lopez, 985 F.3d at 340.
But there, neither party raised Kingsley and the discussion should not be read to resolve
this issue. See Webster v. Fall, 266 U.S. 507, 511 (1925) (“Questions which merely lurk
in the record, neither brought to the attention of the court nor ruled upon, are not to be
considered as having been so decided as to constitute precedents.”).
       5
         Plaintiffs bear the burden of proof to show that a constitutional violation occurred.
But, at least in our Circuit, defendants bear the burden of showing that the violation was
not clearly established, and they are therefore entitled to qualified immunity. Henry v.
Purnell, 501 F.3d 374, 378 (4th Cir. 2007); see also id. at 378 nn.4–5 (collecting cases that
place the qualified-immunity burden on plaintiffs). Even so, where defendants raise a
qualified-immunity defense at the motion-to-dismiss stage we must ask whether a
reasonable officer could have believed that their actions or omissions, as alleged in the
(Continued)
                                              9
the officers lacked the required subjective knowledge, then the officers would not have

violated clearly established law. Only if the allegations plausibly show an objectively

serious medical condition and subjective knowledge by the officers will Mays’s claim clear

the qualified-immunity hurdle.

       And by clearing the qualified-immunity hurdle, Mays would have also plausibly

alleged a violation of his rights under the Fourteenth Amendment, whatever the standard.

The officers’ subjective knowledge necessarily establishes any post-Kingsley objective

standard (that is, whether every reasonable officer would have recognized the serious

medical condition and appreciated the excessive risk to the detainee’s health). See Darnell,

849 F.3d at 35; Castro, 833 F.3d at 1072. If the deliberate-indifference standard for pretrial

detainees continues to include a subjective component (and is thus unchanged by Kingsley),

then the qualified-immunity finding satisfies the constitutional-violation standard as well.

So no matter if the deliberate-indifference standard for pretrial detainees continues to

include a subjective component, the qualified-immunity determination resolves whether

Mays’s allegations establish a plausible claim.

       B.     Analysis

       So this appeal hinges on whether Mays pleaded sufficient facts to show both that he

had an objectively serious medical condition and that the officers had subjective knowledge

of the condition and the excessive risk posed by inaction.


complaint, were lawful (that is, the violation was not clearly established at the time).
Anderson v. Creighton, 483 U.S. 635, 646 n.6 (1987); see also al-Kidd, 563 U.S. at 735.
If so, defendants are entitled to dismissal before discovery. Anderson, 483 U.S. at 646 n.6;
see also Jenkins v. Medford, 119 F.3d 1156, 1159 (4th Cir. 1997) (en banc).
                                             10
       We look first to the objectively-serious-medical-condition element. No physician

diagnosed Mays’s medical condition as one mandating treatment. So Mays’s need for a

doctor’s attention must have been so obvious that a layperson would easily recognize it.

See Scinto, 841 F.3d at 225 (quoting Iko, 535 F.3d at 241). Mays’s complaint alleged that

the officers knew that a 911 caller requested assistance and medical care for Mays; they

knew that Mays was “extremely intoxicated” and had consumed drugs and alcohol, J.A.

35, 37; they knew his level of intoxication substantially inhibited his ability to talk, walk,

and even sit; and they witnessed his unconscious or semi-conscious state throughout the

evening.

       The district court determined that those allegations did “not support the conclusion

that [Mays’s] need for medical attention was sufficiently obvious,” J.A. 100, relying on

Grayson v. Peed, 195 F.3d 692 (4th Cir. 1999), and Burnette v. Taylor, 533 F.3d 1325

(11th Cir. 2008). But those cases differ significantly from Mays’s. In Grayson, an officer

arrived at a shopping mall where the decedent, Collins, was “acting crazy.” 195 F.3d at

694. Collins was lying on the bathroom floor repeating, “I love everyone” over and over.

Id. He resisted arrest, forcing the officer to restrain him. Id. During a search of his

backpack, officers found marijuana and phencyclidine. Id. Collins, who had continued to

act irrationally, was taken to a detention center. Id. “[H]is speech was slurred, and he kept

repeating in an intoxicated manner, ‘I can’t believe this is all over a traffic ticket.’” Id.

After being taken to his cell, he tried to crawl out before being subdued with pepper spray.

Id. The next morning, Collins continued to pose a problem to officers, requiring multiple

officers to restrain him. Id. During one struggle, he was punched seven to nine times,

                                             11
knocked unconscious, and then diagnosed as brain dead. Id. at 694–95. He died at the

hospital the next day. Id. at 695.

       We affirmed the district court’s grant of summary judgment to the officers,

concluding that “there was no objective evidence available to [the officer] at the time of

the incident that Collins had a serious need for medical care.” Id. We recognized that

“Collins exhibited [] no visible external injuries. He did not have trouble breathing. He

was not bleeding, was not vomiting or choking, and was not having a seizure.” Id. Instead,

he was “conscious, at least somewhat responsive, and able to answer questions.” Id. While

Collins had an enlarged heart and a previous congestive-heart-failure diagnosis, only

Collins knew that information and he failed to tell the officers. Id. Ultimately, “[h]is

symptoms hardly distinguish[ed] him from the multitude of drug and alcohol abusers the

police deal with everyday [sic].” Id. at 696. We concluded that the officers could not be

faulted for believing that Collins needed only “to sleep it off.” Id.

       Similarly, in Burnette, the Eleventh Circuit reversed the district court’s denial of

defendants’ summary-judgment motion, concluding that no defendant “deliberately

ignored a serious medical condition that was obvious or known to him.” 533 F.3d at 1331–

32. The decedent, Buster, was arrested after his stepfather reported that Buster had broken

into his house and stolen prescription narcotics. Id. at 1327. Officers discovered Buster

dead in his cell the morning after his arrest as a result of a drug overdose. Id. at 1327,

1329. Buster’s father sued two deputies and two jailers. Id. at 1327, 1330. The two

deputies knew Buster was “strung out” on pills, had glassy eyes and dilated pupils,

appeared to be under the influence of something, and had prescription pills. Id. at 1331.

                                             12
But the Eleventh Circuit concluded that this information did not make it obvious that Buster

had a serious medical condition. Id. Nor did the information known to one of the jailers

make it obvious that Buster had a serious medical condition rather than merely exhibiting

behavior “consistent with some form of intoxication.” See id. at 1332 (describing the

jailer’s knowledge that Buster had prescription pills when arrested, had slurred speech,

needed assistance moving from one cell to another, rolled his eyes back in his head during

the transfer, was snoring during a cell check, and was laughing and talking with his

cellmates after being placed in the cell).

       Mays’s behavior before his death contrasts with Collins’s circumstances in

Grayson. Throughout his arrest and incarceration, Collins was conscious, violent, and

active. By contrast, Mays was lethargic, inactive, and compliant (as much as possible given

his physical state). While it often took multiple officers to subdue Collins, it often took

multiple officers to assist Mays in the most elementary of movements. We focused on the

lack of visible external injuries on Collins after his hallucinogenic episode because such

injuries were the only objective evidence that could have made it obvious that he needed

immediate medical care. But, even without external injuries, Mays’s allegations lead to a

reasonable inference of a drug overdose, plausibly distinguishing him from “the multitude

of drug and alcohol abusers the police” encounter. Grayson, 195 F.3d at 696.

       Likewise, the symptoms of Buster’s medical condition in Burnette were mild

compared to Mays’s. Buster may have appeared to be under the influence and in possession

of pills, but his appearance and behavior failed to make it obvious that he required medical

attention. Officers often deal with intoxicated detainees who never require medical

                                             13
attention. But here, the initial 911 report explained that Mays’s consumption of alcohol

and prescription narcotics left him extremely intoxicated and needing medical care. J.A.

35. What the officers are then alleged to have observed plausibly confirms those basic

facts: Mays could barely communicate, could not move his extremities without assistance,

and could not hold himself up when he sat down. Mays’s failure to tell the officers that he

had consumed a lethal amount of drugs, assuming he could articulate as much, matters not

when we consider the bag of prescription pills in Mays’s truck along with his almost

vegetative state and the 911 caller’s request for medical attention. This plausibly goes

beyond the typical officer’s interaction with an intoxicated person.

       Regardless of their factual distinctions, Grayson and Burnette differ from this case

because they both granted summary judgment to defendants. On summary judgment, the

court views all material evidence to decide whether the undisputed facts could permit a

reasonable jury to return a verdict for the plaintiff. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247 (1986). But on a motion to dismiss, the court must look to whether the

complaint’s allegations alone state a plausible claim for relief. Iqbal, 556 U.S. at 678; see

also al-Kidd, 563 U.S. at 735. Doing so requires drawing all reasonable factual inferences

in plaintiff’s favor. Erickson, 551 U.S. at 94; Nanni, 878 F.3d at 452. Yet the officers here

seek to question their knowledge about Mays’s use of pills and discount the inferences to

be drawn from the 911 call and Mays’s appearance. But on a motion to dismiss, we cannot

rely on facts not found in the complaint or draw inferences in the officers’ favor. So we




                                             14
must conclude that Mays has plausibly alleged that his need for medical care was obvious

enough to make it easily recognizable. 6

       Turning to the second element of Mays’s deliberate-indifference claim, we hold that

the complaint’s allegations plausibly show the officers had subjective knowledge of

Mays’s serious medical condition and of the excessive risk posed by their inaction. The

district court acknowledged that Deputy Faulkner noticed the prescription pills in Mays’s

truck and that Mays was reported to have consumed alcohol and prescription narcotics.

But the district court discounted this information, noting that Mays did “not allege that

Deputy Faulkner or any of the other defendants were aware of the specific nature of the

drugs found in [Mays’s] truck or that he had consumed an amount large enough to put him

at serious risk of harm.” Id. Nor, the district court stated, did the officers see Mays

consume drugs or learn from Mays that he had taken medication and mixed it with alcohol.

Id.

       This analysis fails to accept Mays’s allegations as true and draw all reasonable

inferences in his favor. The amended complaint alleges that the officers had knowledge

that Mays “was extremely intoxicated, had taken large amounts of prescription medication

and possibly mixed that medication with alcohol.” J.A. 37. The district court correctly



       6
        The officers also contend that because Mays was arrested and released on his own
recognizance after showing similar signs of intoxication the night before his death, it was
reasonable for the officers to believe he did not have a serious medical need the following
night. But the complaint does not allege the degree of similarity between the two
encounters that the officers assert. How these two encounters were similar or different,
whether those similarities or differences matter, and what inferences can be drawn from
the repeated interactions are not questions for this stage of the case.
                                            15
noted that the amended complaint did not allege that the officers knew Mays had consumed

enough drugs to put him at serious risk of harm. But that is a logical inference based on

the pleaded facts, especially considering how Mays presented and the bottles of

prescription narcotics. That inference is supported by the 911 call explaining that Mays

needed medical help after becoming extremely intoxicated from narcotics and alcohol.

There may well be factual disputes about the content or source of the call. And the officers

may dispute their knowledge of it and of Mays’s consumption of pills (along with other

facts alleged). But those questions and others are for summary judgment or trial.

       As a result, we conclude that the complaint plausibly alleges that Mays had an

objectively serious medical condition requiring medical attention and that the officers

subjectively knew of that need and the excessive risk of their inaction. That is enough to

overcome qualified immunity and survive a motion to dismiss.

                               *             *             *

       On a motion to dismiss, we must accept the well-pleaded facts and draw reasonable

inferences in favor of the plaintiff. Mays has alleged enough facts to make out a plausible

claim for deliberate indifference to his serious medical condition under the Fourteenth

Amendment. 7 The judgment below is

                                                        REVERSED AND REMANDED.




       7
        We decline to address any alternative grounds for affirming all or part of the
dismissal.

                                            16